Citation Nr: 0503037	
Decision Date: 02/07/05    Archive Date: 02/15/05	

DOCKET NO.  01-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for bilateral knee 
disorder. 

3.  Entitlement to service connection for bilateral elbow 
disorder. 

4.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from August 1982 to July 
1984, and is also shown to have had periods of active duty 
for training and inactive duty for training in the military 
Reserve from March 1986 to August 1988.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  This case was last 
before the Board in July 2003 at which time the Board granted 
service connection for left ear hearing loss and tinnitus, 
and remanded the remaining issues for VCAA compliance and 
additional development, including additional VA examinations 
with a request for opinions consistent with 38 U.S.C.A. 
§ 5103A(d)(2).

Consistent with the Board's earlier July 2003 remand, the RO 
attempted to obtain records of the veteran's Reserve military 
service with the 187th infantry at Fort Devens, 
Massachusetts, without success.  The case is now ready for 
appellate review.



FINDINGS OF FACT

1.  Consistent with the Board's July 2003 remand, the RO 
provided the veteran with VCAA notice, and scheduled him for 
VA examinations with requests for opinions, but the veteran 
failed to appear for these VA examinations of which he was 
properly notified, and failed to respond to an inquiry as to 
whether he would report for rescheduled examinations.  

2.  No current pathology of the right knee is shown any time 
during or after service.

3.  There is a complete absence of competent medical evidence 
which in any way relates current findings of bilateral 
olecranon spurring of both elbows, spondylolisthesis with 
degenerative arthritis at L4-L5 of the lumbosacral spine, and 
degenerative changes of the left knee to any incident, injury 
or disease of active service.  

4.  Right ear hearing loss disability for VA purposes in July 
2000 has been clinically related to incidents of the 
veteran's active military service.  



CONCLUSIONS OF LAW

1.  Disabilities of both knees, both elbows and the low back 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (2004).  

2.  Right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to assist claimants in 
obtaining such evidence.

Because the veteran had not received VCAA notice prior to the 
adverse rating decision on appeal in April 2001, the case was 
remanded for VCAA compliance by the Board in July 2003.  
Following remand, the RO formally notified the veteran of 
VCAA and the duties to assist and notify in September 2003.  
He was informed of the evidence necessary to substantiate his 
claims.  He was informed of the evidence he was responsible 
to submit and the evidence VA would collect on his behalf.  
The veteran has also been notified of the laws and 
regulations applicable to his claims in statements of the 
case issued in June 2001 and September 2004.  The service 
medical records were collected for review.  Pursuant to the 
Board's remand, an attempt was made to collect the veteran's 
records from Reserve military service without success.  The 
Board notes that the veteran has had at no time argued that 
any of his claimed disabilities arose from disease or injury 
incurred during Reserve military service.  Also pursuant to 
the Board's remand, the veteran was scheduled for and 
properly notified of multiple VA examinations to assist him 
in developing evidence necessary to support his claims and 
the veteran did not report for these examinations.  The 
actual notification letter is on file and was addressed to 
the veteran's only known address in the State of Maine.  
There was no evidence that this notification letter was 
returned as undeliverable.  The RO subsequently notified the 
veteran of his failure to report for VA examinations and 
requested that he explain why he had failed to report.  This 
notice also offered the veteran the opportunity of reporting 
for rescheduled VA examinations.  This letter was also posted 
to the veteran's only known address and was not returned as 
undeliverable.  The veteran did not respond.  The duty to 
assist is not exclusively a one-way street and VA has done 
everything within its power to comply with the VCAA by 
providing the veteran current examinations with requests for 
opinions.  Any evidence which might have been obtained by the 
conduct of such examinations is unavailable, and the veteran 
is at fault for this lack information.

The veteran has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf, he has been requested to submit any evidence he might 
have in his possession, and the duties to assist and notify 
under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2003).

Service connection may be established for disabilities 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be warranted for certain specified diseases, such as 
arthritis or organic diseases of the nervous system, which 
are shown to have become manifest to a degree of 10 percent 
or more within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only when the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be evaluated on the evidence of record.  38 C.F.R. 
§ 3.655(b).  

For VA compensation purposes, impaired hearing will be 
considered to be a disability subject to service connection 
when the auditory thresholds in any of the frequencies 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the US Court 
of Appeals for Veterans Claims (Court) stated that "the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss."  

Right Ear Hearing Loss:  None of the three audiometric 
examinations of record from the period of the veteran's 
active military service contain a pure tone decibel threshold 
above 20, indicative of hearing loss disability, at any of 
the relevant frequencies for either ear.  Hearing loss 
disability for either ear was not identified at any time 
during service.  

Sixteen years after service in July 2000, a private "fee-
basis" audiometric examination was conducted.  This 
examination found that the veteran had hearing within normal 
limits to 4,000 Hertz, after which a mild hearing loss was 
noted.  In July 2003, the Board granted service connection 
for left ear hearing loss on the basis that the veteran had a 
Maryland CNC Test score below 94 percent (92 percent), and 
because the July 2000 audiometric examination included an 
opinion that related the veteran's current hearing loss to 
noise exposure or trauma sustained during service.  

Service connection for right ear hearing loss was not granted 
based upon a finding that this post service audiometric 
examination "revealed no pure tone thresholds between 500 
and 4,000 Hertz higher than 25 decibels."  This statement 
was in error.  A review of the July 2000 audiometric 
examination clearly reveals that the pure tone decibel 
threshold for 4,000 Hertz for the right ear was 45 decibels.  
This single decibel threshold of 45 at 4,000 Hertz meets the 
requirement for a finding of hearing loss disability for VA 
purposes in accordance with 38 C.F.R. § 3.385.  Because the 
audiologist who performed this examination related current 
hearing loss to noise exposure and/or trauma the veteran 
received during service, the Board now finds that an award of 
service connection for right ear hearing loss is also 
warranted.  This clearly accords the veteran the benefit of 
the doubt on this issue.  

Bilateral Knee Disorder:  The service medical records do not 
reveal a disease or injury of either knee at any time during 
service.  On a single occasion in November 1982, the veteran 
presented for a cut on the left leg which he indicated 
occurred when he fell down and scraped the leg.  There was a 
2- by 3/4-inch abrasion at the lower leg "around shin 
area."  This record contained no complaints or findings with 
respect to an injury to the left or right knees.  

More than 16 years after service separation, X-ray studies 
were interpreted as revealing an essentially normal right 
knee and some degenerative changes of the left knee with the 
question of an old trauma.  No disability or identifiable 
pathology of the right knee is competently demonstrated in 
any clinical evidence on file from any time during or 
subsequent to service until present.  Degenerative changes of 
the left knee with the possibility of an old trauma is first 
shown over 16 years after service separation, and there is an 
absence of any competent evidence relating these remote 
findings to any incident, injury or disease of active 
service.  Arthritis was not shown during service or within 
one year after the veteran was separated from active military 
service.

The veteran has reported his belief that disability of both 
knees is attributable to injuries received in-service.  
Although the veteran is certainly competent to provide 
a description of symptoms that he subjectively sustained 
during and subsequent to service, the veteran is not shown to 
have the requisite medical expertise to provide a clinical 
opinion diagnosing disability of either or both knees as 
being attributable to incidents which occurred many years 
earlier during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Thus, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral knee 
disability.

Bilateral Elbow Disorder:  The service medical records 
contain no complaints, findings, diagnoses or treatment for 
an injury or disease of either elbow at any time during 
service.  X-ray studies taken over 16 years after service 
separation noted olecranon spurring of the left elbow and 
minimal olecranon spurring of the right elbow.  There was 
otherwise no fracture or dislocation or other abnormality 
identified.  There is a complete absence of competent medical 
evidence which in any way relates olecranon spurring of both 
elbows, first shown 16 years after service, to any incident 
or injury of military service.  Arthritis was not shown 
during service or within one year after the veteran was 
separated from active military service.

The veteran attributes disability of both elbows to injuries 
sustained during service.  Although the veteran is certainly 
competent to provide a description of subjective symptoms he 
may have experienced during and subsequent to service, he is 
not shown to have the requisite medical expertise to provide 
a competent clinical opinion that current findings of 
bilateral elbow spurring are attributable to some incident, 
injury or disease of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, the preponderance of the evidence is against the claim 
of service connection for bilateral elbow disability.

Low Back Disorder:  The service medical records contain no 
complaints, finding diagnosis or treatment for a low back 
disorder or injury at any time during service.  Over 16 years 
after service, X-ray studies of the lumbosacral spine 
revealed spondylolisthesis and degenerative changes and a 
question of spondylolysis at L4--L5.  There is a complete 
absence of competent medical evidence which in any way 
relates findings of spondylolisthesis, degenerative changes 
and a question of old spondylolysis at L4-L5 to any incident, 
injury or disease of active service.  Arthritis was not shown 
during service or within one year after the veteran was 
separated from active military service.  

The veteran argues that current low back findings are 
attributable to injuries he received during service.  
Although the veteran is certainly competent to provide his 
own subjective recollection of symptoms that he may have 
suffered during and subsequent to service, he is not shown to 
have the requisite medical expertise to provide a clinical 
opinion or diagnosis that low back disability first 
identified 16 years after service is attributable to some 
incident or injury of service years earlier.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, the preponderance of the evidence is against the claim 
of service connection for a low back disorder.  




ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for bilateral knee disorder 
is denied.

Entitlement to service connection for a bilateral elbow 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


